The arguments and amendments submitted 01/19/2021 have been considered.  The merits of the claims, however, remain unpatentable over the prior art as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pretzlaff (US Patent 8,674,239) in view of Desai (US PG Pub 2011/0045030, hereinafter referred to as Desai ‘030) Ouhadi (US PG Pub 2006/0167183), and Barker (US Patent 3,824,217).
Regarding claim 13, Pretzlaff teaches a method of making a feed-thru connector assembly for a pulse generator (Fig. 2 and accompanying text; see also abstract, wherein the devices listed are types of pulse generators), the method comprising:

dispensing a sealant (referred to as elastic sealing material 6 in col. 4, lines 36-38 and col. 3, lines 38-39) in a gap between the conductor and portions of the housing adjacent to the conductor that define the opening of the housing (as shown in Fig. 2); and 
wherein the seal is adapted to seal between the conductor and the housing (as shown in Fig. 2).
	Pretzlaff does not teach curing the sealant to form a seal comprising a polyisobutylene cross-linked network.
	However, Desai ‘030 teaches that a cured polyisobutylene cross-linked network is useful as a sealant for feed-thru connectors and for forming polymer-to-metal joints (paras. 0097, 0099, and 0100).
	The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In view of the teachings of Desai ‘030 and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to select a cured polyisobutylene cross-linked network for the sealant in Pretzlaff’s method to predictably obtain a suitable seal.
Neither Pretzlaff nor Desai ‘030 teach priming at least a portion of a surface of a conductor with a primer comprising a methylene diphenyl diisocyanate.
However, Ouhadi teaches that surface treatment of a metal with a primer is recommended to provide enhanced adhesion between metal being joined to cross-linkable resins (claim 11 and paras. 0083-0084), such as elastomers (eg. rubbers of paras. 0064 and 0067, including butyl rubber which is a type of polyisobutylene).
In view of Ouhadi’s teachings, it would have been obvious to one of ordinary skill in the art to combine Ouhadi’s priming step for at least a portion of a surface of a conductor to predictably obtain a 
 Ouhadi does not teach the priming step is performed using a primer comprising an MDI, instead teaching the use of an epoxy-functional silane primer.
However, Barker teaches that a composition (QDM adhesive of Table I in col. 6, lines 25-34) comprising MDI (MDI in the form of the QDM compound in col. 6, line 29, which is an MDI-QDO-MDI adduct, as described in Example 3 of col. 5, lines 1-56) is useful as a low-cost (col. 6, lines 64-65) coating for promoting rubber-to-metal adhesion (col. 6, lines 6-10 and 56-60, and also col. 7, lines 1-3).
 	The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In view of Barker’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to select Barker’s composition comprising MDI to obtain a suitable primer for predictably promoting good adhesion between the metal conductor and the PIB rubber in the method of Pretzlaff as modified by Desai ‘030 and Ouhadi.	
Regarding claim 16, Pretzlaff teaches the seal is a hermetic seal (col. 1, line 67 through col. 2, line 7 and as shown in Fig. 2).
Regarding claim 18, Desai ‘030 and Ouhadi teach the seal is covalently bonded to the conductor  (covalent bonds implicitly are formed per para. 0106 in Desai ‘030 and the reactions due to the functional groups on the primer per paras. 0083-0084 of Ouhadi).
Regarding claim 20, priming the conductor before inserting the conductor within the opening within the housing of the pulse generator would have been an obvious sequence of steps to one of ordinary skill in the art, since the conductor surface is more accessible prior to insertion within the opening of the housing.  Furthermore, in the absence of an unexpected result, the courts have held that variation of the sequence in the order of process steps is prima facie obvious.  See MPEP § Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959), and In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Pretzlaff in view of Desai ‘030, Ouhadi, and the Huntsman Polyurethanes Product Line Catalog, 2013 (referred to hereinafter as the Huntsman Catalog), as evidenced by the Suprasec 9611 1K MDI Primer Overview (referred to hereinafter as the Suprasec Overview).
Regarding claim 15, Pretzlaff teaches a method of making a feed-thru connector assembly for a pulse generator (Fig. 2 and accompanying text; see also abstract, wherein the devices listed are types of pulse generators), the method comprising:
	inserting the conductor (2) within an opening within a housing of the pulse generator (as shown in Fig. 2 and discussed in col. 4, lines 36-38), the conductor being coupled to electronics housed within the housing (col. 2, lines 1-5 and col. 3, lines 4-14); 
dispensing a sealant (referred to as elastic sealing material 6 in col. 4, lines 36-38 and col. 3, lines 38-39) in a gap between the conductor and portions of the housing adjacent to the conductor that define the opening of the housing (as shown in Fig. 2); and 
wherein the seal is adapted to seal between the conductor and the housing (as shown in Fig. 2).
	Pretzlaff does not teach curing the sealant to form a seal comprising a polyisobutylene cross-linked network.
	However, Desai ‘030 teaches that a cured polyisobutylene cross-linked network is useful as a sealant for feed-thru connectors and for forming polymer-to-metal joints (paras. 0097, 0099, and 0100).
	The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In view of the teachings of Desai ‘030 and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to select a cured polyisobutylene cross-linked network for the sealant in Pretzlaff’s method to predictably obtain a suitable seal.

However, Ouhadi teaches that surface treatment of a metal with a primer is recommended to provide enhanced adhesion between metal being joined to cross-linkable resins (claim 11 and paras. 0083-0084), such as elastomers (eg. rubbers of paras. 0064 and 0067, including butyl rubber which is a type of polyisobutylene).
In view of Ouhadi’s teachings, it would have been obvious to one of ordinary skill in the art to combine Ouhadi’s priming step for at least a portion of a surface of a conductor to predictably obtain a strong and reliable bond between the metal conductor and the PIB network in the method of Pretzlaff as modified by Desai ‘030.
 Ouhadi does not teach the priming step is performed using a primer consisting of MDI, instead teaching the use of an epoxy-functional silane primer.
However, the Huntsman Catalog teaches that Suprasec 9611 Isocyanate (which is a one-component primer consisting of an MDI, as evidenced by the Suprasec Overview) is a primer with excellent adhesion to a variety of substrates (pg. 6).  The Huntsman Catalog further teaches that this primer has other advantages, which include being exempt from VOC restrictions, good physical properties, and outstanding stability at low temperatures (pg. 6). 
 	The courts have held that selection of a known material on the basis of suitability for its intended use is obvious and within the capability of one of ordinary skill in the art.  "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.  See MPEP § 2144.07, Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), and In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
	In view of the teachings of the Huntsman Catalog and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to select the Suprasec 9611 Primer composed of an MDI for the method of Pretzlaff as modified by Desai ‘030 and Ouhadi, to predictably promote excellent adhesion between the metal conductor and the PIB rubber.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Pretzlaff in view of Desai ‘030, Ouhadi, and Barker, as applied to claims 13 and 16 above, further in view of Burdon (US Patent 7,164,572).
Regarding claim 17, Pretzlaff, Desai ‘030, Ouhadi, and Barker do not explicitly teach the seal has a leak test rate less than about 4 x 10-9 atm cc/sec (or Pa m3/s) when subjected to helium gas at a pressure of about 0.4 Pa.
However, Burdon teaches that leak rate characterization is necessary to determine whether a seal provides a hermetic seal (col. 8, lines 46-64) and prevents any leakage over a period of time.
In view of Burdon’s teachings, it would have been obvious to optimize the seal and the leak rate for the seal formed by the method of Pretzlaff as modified by Desai ‘030, Ouhadi, and Barker to provide a workable or optimum time period for prevention of leakage.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Pretzlaff in view of Desai ‘030, Ouhadi, and Barker as applied to claim 13 above, further in view of Desai (US PG Pub 2010/0075018, hereinafter referred to as Desai ‘018).
Regarding claim 19, Pretzlaff, Desai ’030, Ouhadi, and Barker do not teach plasma treating at least a portion of the conductor before priming the conductor.  
However, Desai ’018 teaches that plasma treating at least a portion of a conductor before coating the conductor is useful for increasing the adhesion of the coating to the conductor (para. 0035).  
In view of the teachings of Desai ‘018, it would have been obvious to combine a step of plasma treating a portion of the conductor before priming the conductor with the method of Pretzlaff as modified by Desai ‘030 and Ouhadi to predictably increase the adhesion of the primer to the conductor.
Response to Arguments
Applicant's arguments filed 01/19/2021 have been fully considered and are not persuasive for the reasons given below. 
Regarding amended claims 13 and 15, Applicant argues there is no prima facie case of obviousness for these claims because Barker does not discloses that MDI is a useful primer for rubber-to-metal adhesion, but instead discloses that an MDI-QDO-MDI adduct is a useful additive to a rubber-to-metal adhesive.  However, this argument is not persuasive for the following reasons.
a methylene diphenyl diisocyanate” in the primer (italics added by Examiner for emphasis) and therefore Barker’s MDI-QDO-MDI adduct falls within the scope of the genus of methylene diphenyl diisocyanates.  Similarly, an adhesive composition comprising MDI-QDO-MDI falls within the genus of a primer comprising a methylene diphenyl diisocyanate.  One of ordinary skill in the bonding arts would have been motivated to utilize Barker’s composition as a primer coating based on Barker’s explicit disclosure of good rubber-to-metal adhesion, as cited above. 
Secondly, regarding amended claim 15, Applicant’s arguments are moot in view of the new grounds of rejection necessitated by the narrowing amendment and the teachings of the Huntsman Catalog regarding a primer consisting of an MDI and the advantages thereof, as cited above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JRS/
Examiner
Art Unit 1745



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745